internal_revenue_service department of the u i l washington dc contact person telephone number in reterence to date ep ra t2 jul attn ‘legend church c church u order b order c_corporation a corporation b corporation d corporation e corporation f conference g council p institute h n a p g n u n a t n u h entity entity system system hospital k hospital l organization m organization n directory c committee m committee n plan x plan z plan y state o agreement a a t w t l u p page -2- city individuaia dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning the church pian status of plans x z and y under sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf order b is a religious community of approximately members organized as pontifical members under the auspices of church c each member of order b has agreed to live according to the teachings tenets and ecclesiastical law of church c under such tenets and laws order b and its members are an integral part of church c and are charged with furthering church c’s avowed religious functions of promoting education human development and care for the sick and needy in the course of their work order b and its members are subject_to some control by certain church c authorities order b appears in directory c shares common religious convictions and bonds with church c and is engaged in carrying out the functions of church c to further its religious functions in the health care area order b created corporation a a not-for-profit corporation chartered in state o prior to its merger with corporation b the board_of trustees of corporation a operated and controlied a large system of health care facilities including acute care hospitals long-term health care facilities a psychiatric hospital a rehabilitation hospital and retirement communities one of the hospitals within the health care system of corporation a was hospital k hospital k opened in as a church c hospital under the sponsorship of order b to provide care for the poor and the medically underserved hospital k was incorporated in state o to carry out a portion of the health care ministry of church c and the religious institutes sponsoring hospital k hospital k maintains its direct connection to church c through corporation b the successor to corporation a one of the oldest and largest church c health care systems in the united_states prior to its merger with corporation b under the articles of incorporation of hospital k three of its purposes are to establish maintain and operate in a manner which recognizes the total good of the patient which includes his higher spiritual as well as his bodily welfare and in a manner p ss page -3- which recognizes the sanctity of human life and the principles of church c a general hospital with facilities to give patient and out-patient care accommodation diagnosis and treatment to persons suffering from injury disease or from any other condition where medical surgical obstetrical nursing and allied professional services may be required and to provide medical_care for the indigent sick to carry on educational and research activities related to rendering care to the sick and injured or the protection of health which in the opinion of the board_of trustees may be justified by the facilities personnel funds or other requirements that are or can be made available and to participate in any activity designed and carried to promote the general heaith rehabilitation and sociai needs of the community which is consistent with the sanctity of human life and the principles of church c church c gives high priority to healing ministries as a vital part of its christian mission as part of its healing ministries church c has placed important emphasis on the provision of health care services hospital k is a recognized church c hospital corporation b is the successor by merger of corporation a and system and system corporation b was created in to carry out a portion of the health care ministry of church c_corporation b’s mission is to nurture the healirig ministry of church c by emphasizing human dignity and social justice while moving toward the creation of healthier communities these health care facilities are managed and directed according to the ethical and religious directives for church c health facilities promulgated by conference g corporation b is sponsored within the meaning of canon law by religious institutes of church c that agree to accept corporation b’s healing and health care mission called sponsoring congregations who own or have owned health care facilities in the united_states one of the sponsoring congregations is order b hospital k is related to the sponsoring congregations through corporation b as its sole voting member corporation b proposes to ensure the creation of healthier communities in accordance with church c beliefs through research_and_development of new ministries that integrate health education pastoral and social services and by advocating systemic changes within the community with a specific concern for persons who are poor alienated and whose medical needs are underserved corporation b’s health care mission is carried out through various health care facilities located in over eighteen states the management of the affairs of corporation b are controlled by a board_of stewardship trustees which has powers equivalent to those granted to a board_of directors from two to five board_of stewardship trustees are members of the sponsoring active congregations and are appointed by the members of corporation b sponsorship trustees the sponsorship trustees in turn approve the election of the remaining elected trustees one-half of the board’s elected membership must be members of religious institutes and an equal number are to be lay persons a majority 1s page -4- of the board_of stewardship trustees must at ail times be individuals of the church c faith the chief_executive_officer of corporation b is an ex-officio member of the board who may vote corporation b is officially recognized by church c as a public juridic person within the meaning of the code of canon law for church c as organization m a public juridic person is a group of persons incorporated by church c whose purpose is congruent with the mission of church c a public juridic person has pontifical rights which means that its purpose is for a common good of church c its property is church c’s property and it can speak on behalf of church c at large organization m was recognized as a public juridic person in as the church c counterpart to corporation b’s predecessor_corporation f by written decree of institute h an office of individual a the members of corporation b’s board also serve as the members of organization m corporation d is a not-for-profit corporation organized under the laws of state in corporation d opened a second hospital and immediately continued o corporation d was founded in by german methodist deaconesses who ministered to city 1's sick and its poor it opened its first hospital facility with beds in throughout the century corporation d and its physicians developed and introduced numerous programs that changed the way heaith services were provided in city an impressive series of product and program expansions many of which were firsts for a three state region today as one of the largest health care systems in city corporation d operates a diverse array of inpatient outpatient home health and corporate health services including hospital l a wholly-owned subsidiary of corporation d as well as retirement and skilled nursing facilities corporation d continues to maintain its affiliation with church u hospital k corporation a prior to its merger into corporation b hospital l and corporation d entered into an agreement on date the agreement represents the long-term vision of an integrated health care delivery system for the citizens of city initiated by hospital l and hospital k which was fully endorsed by their sponsors corporation d and corporation a the purpose of the agreement is to provide a comprehensive and integrated provider base in order to combine their strengths reduce duplicative services take advantage of economies of scale and otherwise work in concert to optimize the health status of the citizens they serve at the lowest cost attainable the agreement created an integrated multi-entity health care delivery system consisting of the affiliation of hospital k hospital l corporation d corporation a their affiliates and corporation e a state o nonprofit corporation collectively network participants corporation e guides their efforts and serves as parent of the network corporation e coordinates and integrates the activities of the is page -5- network participants through certain powers reserved to corporation e by the network participants in order for corporation e to satisfy its purpose and to carry out its powers rights and obligations corporation e became a nonvoting member of hospital k and hospital l as of date hospital k retains corporation b as its sole voting member corporation d and corporation b as sponsors are equal members of corporation e beginning in date hospital k hospital l and corporation e established a common board_of trustees network parent board common executive committee membership and a common chief_executive_officer and other designated officers similar provisions of the corporate codes of regulation have been adopted by the network participants the network parent board consists of voting trustees of whom are elected trustees and one of whom is the chief_executive_officer serving ex officio of the elected trustees six trustees are elected and subject_to removal by and serve at the discretion of each of the sponsors accordingly corporation b has the sole and exclusive authority to remove and fili a vacancy in the office of any corporation e’s trustee which it appoints the network parent board manages corporation e’s business and affairs and has all the powers responsibilities and obligations given a board_of trustees of a nonprofit corporation under the laws of state o subject_to certain limitations corporation e obtained the power to coordinate and integrate the activities of hospitals k and l through a delegation of power of certain specified powers to corporation e by hospitals k and l the delegated powers fall into two broad categories the power to approve and the power to review and comment although the articles of incorporation and the corporate bylaws of hospital k and hospital l have been amended to add corporation e as a additional non-voting member the powers of corporation e as a member of each hospital are limited because corporation b and corporation d continue to have the authority to elect the sole elected members of its respective hospital’s board_of trustees and the power to adopt amend or repeal its respective hospital’s articles of incorporation and corporate bylaws hospital k and hospital l retain their separate corporate existence under the agreement hospital k continues to be a church c institution and continues to be a member of corporation b in forming and operating the network hospital k is obligated to carry out the mission and vision of corporation b and continues to adhere to the core values of corporation b as a member of corporation b hospital k is obligated to comply with corporation b’s policies procedures and canonical or civil obligations to utilize corporation b's programs and services and to pay the corporation b administrative s page -6- fee corporation e cannot exercise any power or control which will cause hospital k to violate policies procedures or legal obligations of corporation b or hospital k resulting from or associated with corporation b’s membership the activities of corporation b and hospital k including their participation as a sponsor and hospital in the network respectively continue to be subject_to the ethical and religious directives for church c health facilities and similar guidelines promulgated by council p if hospital k and or corporation b deem an activity or proposed activity tobe contrary to or otherwise require corporation b or hospital k to violate the ethical and religious directives for church c health facilities or similar guidelines promuigated by council p corporation b or hospital k may invoke an informal dispute resolution force a vote at the network parent board which would require their approval to pass and finally obtain an injunction against corporation d without contest if corporation d proceeds with the activity this provision extends beyond network activities and includes any activity of the network corporation e corporation d hospital l and any affiliates of these entities effective date hospital k adopted a defined_benefit_plan whict has-been amended and restated from time to time effective date hospita k amended and restated the defined_benefit_plan in its entirety and it became plan x on date and again on date the internal_revenue_service ruled that plan x was a church_plan within the meaning of sec_414 of the code effective date employees of organization n a for-profit corporation wholly-owned and directly controtted by corporation a became eligible to participate in pian x organization n conducted related service activities primarily printing and biomedical equipment repair for corporation a hospital k and many other healttrcare and educational facilities operated by order b throughout the united_states the employees of organization n were former employees of corporation a who were eligible to participate in plan x since organization n's employees constituted less than five percent of the total number of participants in pian x the internat revenue service ruled in that substantially_all participants in plan x were employees within the meaning of sec_414 or sec_44 by of the code and that piarr x was not maintained primarily for the benefit of church employees who are employed in connection with an unrelated_trade_or_business effective date plan x was amended and restated to become plan z a cash batance defined benefit pension_plan effective date employees of corporation a and organization n were no longer eligible to participate in plan z sec_4 page -7- since date only the employees of hospital k have been eligible to participate in plan z except for the emptoyees of entity who became eligible to participate in plan z effective date entity is a wholly-owned subsidiary of hospitat k that is tax exempt under sec_501 of the code entity owns and operates physician practices throughout the greater city region one ofthe purposes of entity fis to act for the exclusive benefit of and carry out the purposes of hospital k by primarily supporting the research education and clinicat service progranrof hospital k in accordance with the agreement plan z was amended and restated effective date into a separate pension equity ptan in an effort to achieve parity in the retirement programs of hospital k and hospital l and to provide for the orderly transfer me of emptoyment between the two hospitats ptan z as amended and restated plan y through date the eligible employees of hospital k continued to earn benefits under plan z beginning july t eligible employees of hospitat k and entity began earning benefits under the new formula prescribed by plan y effective date the benefits under plan y were catculated-based on alt étigibie service with hospitals k and l and their affiliates accordingly plan y offers a common form of retirement benefits to all eligible emptoyees of hospitals k and l and recognizes accommodates the transfer of employment between them as of date there were approximately active participants in and ptan y prior to date plan z was administered by committee m whose members were appointed by the board-of trustees of hospital k the board_of trustees maintained the power_of_appointment and removal over the members of committee m committee m members were choserror the basis of their individual skills backgrounds and familiarity with hospital k and retirement plans committee m was composed of at least three or more-persons-appointed-by the board of- trustees of hospital k member of order c a predecessor of corporation b all decisions or actions made or taken under plan z by committee m had to be consistent with the religious convictions of order b order c and church c the sole function of committee m was to administer the plans of hospital k at least one member of committee m was a member of order b or a effective date committee n replaced committee m as the plan_administrator committee n’s members were appointed by the board_of trustees of hospital k the board_of trustees maintains the power_of_appointment and removal over the members of committee n committee n members were chosen on the basis of their individual skills backgrounds and familiarity with hospital k and retirement plans committee n is composed of five ex officio and five individual members of page -8- hospital k and an ex officio of entity the five ex officio members of hospital k are vice president of human resources vice president corporate counsel director of mission effectiveness director of human resources and benefits manager the controller is the ex officio committee n member representative of entity members of committee n serve at the pleasure of the board_of trustees or any other appointing board having responsibility for their appointment when it administers hospital k's plans committee n is required to be mindful of and act in accordance with the teachings and tenets of church c and the sponsoring congregation of church c initiatives in addition all decisions or actions made or taken under the plan y an plan z by committee n shall be consistent with the religious convictions of chureh c with which it shares common bonds the sole function of committee n is to administer the plans of hospital k health the sponsoring congregations and many of corporation b’s health care facilities are listed in directory c_corporation b is exempt from federal taxation under sec_501 of the code based upon its inclusion in-the church c group ruling order b and hospital k are also organizations appearing in directory c for the internal_revenue_service has determined that an organization appearing in directory-c is an organization described in sec_501 c of the code and therefore is exempt from federal taxation under sec_501 based on the foregoing facts and-representations you request the following rulings plan x continued to be a church_plan within the meaning of sec_414 of the code on date through date and plan z continued to be'a church_plan within the meaning of sec_44 e of the code on date through date plan z remained a church_plan on or after date following the extension of coverage by plan z to the employees of entity the agreement made and entered on date between hospital k hospital l corporation d and corporation b as successor_in_interest to corporation a did not detrimentally affect plan z’s status as a church_plan within the meaning of sec_414 of the code plan y is a church pian within the meaning of sec_414 of the code as of date l page plan y remains a church pian on or after date following the continuation of coverage by plan y to the emptoyees of entity i the present application of the agreement does not detrimentally affect plan y’s status as a church_plan within the meaning of sec_414 of the code sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church-or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a church pian does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of a church or convention-or association of churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than-substantially all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code-provides that-a-ptan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an-organization whether-a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of plan-or program for the provision of retirement ponents or welfare benefits or both for the employees of a church or a convention or association of churches if such organizatiorris controlled by-or associated with a church or a convention or association of churches sec_414 of the code defines employee to-include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association o-2 page -10- of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches with regard to ruling_request number one on date the internal_revenue_service ruled that plan x was a church_plan within the meaning of sec_414 of the code you represent that hospital k joined with corporation a prior to its merger into corporation b hospital l and corporation d to provide a comprehensive and integrated provider base in order to combine their strengths reduce duplicative services take advantage of economies of scale and otherwise work in concert to optimize the health status of the citizens they serve at the lowest cost attainable specifically you state that the agreement provides that corporation e is a nonvoting member of hospital k that corporation b remains the sole voting member of hospital k and that corporation b is an equal member of corporation e with corporation d the powers ceded to corporation e by the network participants are limited because corporation b continues to have the sole authority to elect the sole elected members of the board_of trustees of hospital k and the power to adopt amend or repeal its artictes of incorporation and corporate bylaws hospital k preserves and retains its separate corporate existence under the agreement corporation b may remove of the elected members of corporation e’s board which it appoints and has the sole and exclusive authority to fill a vacancy in the office of any member of corporation e's board which it appoints hospital k is obligated to carry out the mission and vision of corporation b and continues to adhere to the core values of corporation b corporation e cannot exercise any power or control which will cause hospital k to violate policies procedures or legal obligations of corporation b or hospital k resulting from or associated with corporation b’s membership the activities of corporation b and hospital k continue to be subject_to the ethical and religious directives for church c facilities and similar guidelines promulgated by the national council of church c bishops per your representation that the agreement did not substantially change the facts governing the foregoing private_letter_ruling we conclude that plan x continued to be a church pian within the meaning of sec_414 of the code on date through date and plan z continued to be a church_plan within the meaning of sec_414 of the code on date through date regarding ruling_request number two beginning date the employees of entity began participating in plan z plan z existed from date through date entity is a wholly-owned subsidiary of hospital k that is tax exempt under sec_501 of the code entity owns and operates physician practices throughout the greater city region one of the purposes of entity is to act for the exclusive benefit of and carry out the purposes of hospital k by primarily supporting the research education and clinical service program of hospital k in view of the foregoing facts and representations we conclude that plan z remained a church_plan on or after q3 page -11- date following the extension of coverage by plan z to the employees of entity i regarding ruling_request number three you represent that entering the agreement did not compromise the church pian status of plan z because under the agreement hospital k continued to be controlled by church c although the agreement created an integrated multi-entity health care delivery system consisting of the affiliation of hospital k corporation a hospital l corporation d and corporation e hospital k preserved and retained its separate corporate existence under the agreement the agreement represents the long-term vision of an integrated health care delivery system for the citizens of city initiated by hospital l and hospital k which was fully endorsed by their sponsors corporation d and corporation a the purpose of the agreement is to provide a comprehensive and integrated provider base in order to combine their strengths reduce duplicative services take advantage of economies of scale and otherwise work in concert to optimize the health status of the citizens they serve at the lowest cost attainable the agreement did not alter church c’s control_over or association with hospital k therefore we conclude that the agreement made and entered on date between hospital k hospital l corporation d and corporation b as successor_in_interest to corporation a did not detrimentally affect plan z’s status as a church_plan within the meaning of sec_414 of the code regarding ruling_request four hospital k is exempt from federal_income_tax under sec_501 and is associated with church c by virtue of its creation and operation hospital k was established under the sponsorship of order b to provide care for the poor and the medically underserved and to carry out a portion of the health care ministry of church c and the religious institutes sponsoring hospital k hospital k is controlled by church c because its board_of trustees are appointed by corporation b which was created to carry out a portion of the health care ministry of church c in addition corporation b elects or causes the board_of trustees of hospital k to elect the officers of hospital k also hospital k is associated with church c by reason of sharing common religious bonds and convictions as evidenced by its listing in directory c any organization listed in directory c is considered associated with church c and its employees are deemed to be employees of church c because hospital k is controlled by and shares common bonds and convictions with church c through corporation b hospital k is controlled by and associated with church c within the meaning of sec_414 of the code of page -12- committee n administers plan y committee n is controlied by hospital k’s board_of trustees through its powers of appointment and removal committee n is composed of five ex officio and five individual members of hospital k and an ex officio of entity members of committee n serve at the pleasure of the board_of trustees of hospital k or any other appointing board having responsibility for their appointment when it administers hospital k’s plans committee n is required to be mindful of and act in accordance with the teachings and tenets of church c and the sponsoring congregation of church c health initiatives in addition ali decisions or actions made or taken under plan y by committee n shall be consistent with the religious convictions of church c with which it shares common bonds the sole function of committee n is to administer the plans of hospital k since hospital k is associated with church c by the sharing of common religious bonds and convictions committee n associated with church c by virtue of the fact that it is controlled by hospital k therefore committee n qualifies as an organization described in sec_414 of the code accordingly we conclude that plan y qualifies as a church_plan within the meaning of sec_414 of the code since date is indirectly regarding ruling_request five entity is a code sec_501 tax exempt wholly-owned subsidiary of hospital k in ruling_request number two we concluded that plan z remained a church_plan on or after date following the extension of coverage by plan z to the employees of entity although plan z has been amended and restated to become plan y the facts have not substantially changed to the extent that qualification has been affected therefore we conclude that plan y remains a church_plan on or after date following the continuation of coverage by plan y to the employees of entity regarding ruling_request six we concluded in ruling_request number three that the agreement did not adversely affect plan z per your representation the facts regarding plan z for church_plan purposes have not substantially changed since the period covered by ruling_request number three except that hospital k’s board_of trustees amended pian z to become pian y and committee n was established to administer plan y in view of the foregoing facts and circumstances we conclude that the present application of the agreement does not detrimentally affect plan y’s status as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion as to whether plan x plan z and pian y satisfy the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the - jurisdiction of the appropriate key district_office of the internal_revenue_service a s page -13- this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours aligned joyce b fits joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
